Citation Nr: 0813305	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-26 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In January 2008, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record. 


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and probative medical evidence is in equipoise as to whether 
his bilateral hearing loss is attributable to exposure to 
acoustic trauma experienced during active service.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, bilateral hearing 
loss was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of Chapter 51 of Title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra. See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In addition, 
VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Also, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
at held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements 
of a service connection claim.  Id.  In a March 2006 letter, 
the RO provided the veteran with notice consistent with the 
Court's holding in Dingess/Hartman.  Further, in the instant 
case, although the veteran's service connection claim is 
being granted, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claim.  The RO will provide appropriate notice as 
to the rating criteria and effective date to be assigned 
prior to the making of a decision on that matter.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002). 
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim." Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II. Factual Background and Legal Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  In the case of sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007), 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not be 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

The veteran contends that service connection should be 
granted for bilateral hearing loss.  In his written 
statements and oral testimony in support of his claim, 
including in January 2008, he described exposure to acoustic 
trauma from noise during nearly a year of aviation cadet and 
pilot training, and then as a flight traffic clerk in 
service.  In his August 2006 written statement, he said that 
his hearing loss was due to his having scarlet fever in 1943 
and indicated that he was dropped from the pilot program in 
1944 for being unable to communicate well enough while flying 
because of his hearing loss.  

The veteran testified that he had normal hearing when he 
entered pilot training ground school where he flew hypercube 
planes for several months that exposed him to noise as they 
were very powerful planes.  (See hearing transcript, page 
24).  During this phase, he said that he had scarlet fever 
that affected his sight and may have compromised his other 
senses (Id. at 8-9).  Then, he went on to train on "primary 
trainer planes" that had open cockpits and were "very, very 
noisy" (Id. at 24).  

In the next training phase, the veteran said that he flew 
noisier and more powerful planes that had closed cockpits.  
He said ear protection was not provided at any time and 
helmets were not always worn (Id. at 27).  During advanced 
training, the veteran said he flew a twin engine trainer that 
was a closed plane with a co-pilot whom he was unable to hear 
read the checklist.  After nearly a year of training, he was 
eliminated from the pilot program due to this difficulty.  
The veteran also said he had a buzzing or ringing in his ears 
after a period of flying, especially while in open cockpits 
(Id. at 29).  Thereafter, he said he worked as a flight 
traffic clerk.  After discharge, while studying in college, 
he said he had some difficulty hearing others (Id. at 30).  
He said he taught school for nearly thirty years after 
service.  

Service medical records indicate that, when examined for 
enlistment into the United States Air Force Enlisted Reserve, 
in December 1942, the veteran's hearing acuity was 20/20 in 
each ear and an ear abnormality was not found.  The records 
indicate that the veteran was hospitalized for treatment of 
scarlet fever in 1943.

When examined for discharge in December 1945, the veteran's 
hearing acuity on the whispered voice test was reported as 
15/15 in each ear and an ear abnormality was not reported.

The veteran's separation record from the United States Army 
indicates that he was a flight traffic clerk, serving as a 
passenger handler aboard aircraft, with experience with C-54 
and C-87 aircraft, and was responsible for cargo loading.  It 
was noted that he had eleven hundred logged flying hours in 
the Pacific theater of operations.  It was also noted that he 
was an aviation student and completed "C.T.D." pre-flight, 
primary, and basic pilot training.  

Post service, in an April 1946 unappealed rating decision, 
the RO denied the veteran's claim for residuals of scarlet 
fever. 

In July 2005, the veteran, who was 81 years old, underwent VA 
audiology examination.  He gave a history of longstanding, 
gradual hearing loss over several years.  He described 
exposure to acoustic trauma in service for over three years 
while in the United States Air Force, and said nearly a year 
of that was as a piston plane pilot.  The veteran indicated 
that he failed a check system because he could not hear the 
instructions.  He denied occupational noise exposure and said 
he worked as a school teacher.  Test results showed that the 
veteran evidently had a hearing loss as he was noted to be a 
candidate for hearing aids.  A list of the veteran's medical 
problems indicates that, in September 2005, the audiologist 
reported that the veteran had sensorineural hearing loss. 

In August 2006, the veteran was examined by W.E.S., Jr., 
M.D., an otolaryngologist.  The veteran reported that he was 
exposed to both chronic loud noise and acoustic trauma in 
service during World War II.  It was noted that results of an 
audiogram performed at the time demonstrated a speech 
reception threshold of 20dB in the right ear and 30dB in the 
left ear with 100 percent speech discrimination in each ear.  
The veteran said he had difficulty hearing in crowds.  
Audiogram findings, in pure tone thresholds, in decibels, 
were apparently as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
40
60
85
LEFT
-
25
40
80
90

Upon clinical examination, the impression was bilateral high 
frequency sensorineural hearing loss.  Dr. W.E.S. advised the 
veteran to protect himself against both chronic loud noise 
and acoustic trauma due to the fact that noise-induced 
hearing injuries are accumulative through one's lifetime.  
The medical specialist said "[t]his can be concluded that if 
the patient were exposed to either chronic loud noise or 
acoustic trauma as frequently occurred in the military, 
during wartime situations, this patient has likely been 
impacted adversely from such exposers".   

In February 2007, the veteran was reexamined by the VA 
audiologist who examined him in July 2005.  According to the 
examination report, the examiner reviewed the veteran's 
medical records.  It was noted at this time that the veteran 
was in the U.S. Air Force for more than three years, 
including pilot training for more than one year.  He 
estimated that he logged approximately 150 flight hours 
during that training (on piston engine and single and twin 
engine aircraft).  He said that after his release from pilot 
training, he worked as a flight traffic clerk for the 
duration of his enlistment that required him to be in or near 
aircraft almost daily, in charge of cargo and passenger 
sections of C-54 and B-87 aircraft.  He denied a history of 
post service occupational and recreational noise exposure.

Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
40
65
90
LEFT

30
45
90
90

The pertinent diagnosis was mild to profound sensorineural 
hearing loss in each ear.  The VA audiologist noted Dr. 
W.E.S.' August 2006 record, described above, and commented 
that the "type, degree and configuration of [the veteran's] 
hearing loss is consistent with the type of loss that can be 
seen secondary to acoustic trauma but could also have 
presbycusic causative factors.  There is no documented 
evidence that hearing loss existed in the service (either 
secondary to scarlet fever or noise trauma) or within one 
year of separation".  She said that "stating an opinion as 
to the exact causative factor(s) for [the veteran's] hearing 
loss cannot be done without resort to mere speculation".

In February 2008, the veteran was again reexamined by the VA 
audiologist who conducted the 2005 and 2007 audiology 
evaluations.  She noted his history of acoustic trauma from 
flight line noise in service and no occupational or 
recreational noise exposure.  It was noted that hearing test 
results were "consistent with the type of loss that may be 
found secondary to acoustic trauma or presbycuses".

As noted above, the veteran contends that he has hearing loss 
that resulted from exposure to noise during service.  During 
the hearing held in January 2008, he recounted exposure to 
loud noises from pilot training and flight line work.  The 
veteran's service records indicate that had over eleven 
hundred logged flying hours in the Pacific theater of 
operations and also worked as a flight traffic clerk aboard 
aircraft.  Therefore, his reports of exposure to loud noises 
in service are deemed credible.

The veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

In support of his claim, the veteran points to the August 
2006 record from Dr. W.E.S. who said that, if the veteran was 
exposed to either chronic loud noise or acoustic trauma as 
frequently occurred in the military, during wartime 
situations, he "has likely been impacted adversely from such 
exposers".  But, in February 2007, the VA audiologist said 
that the veteran's hearing loss can be seen secondary to 
acoustic trauma but could also have presbycusic causative 
factors and "stating an opinion as to the exact causative 
factor(s) for [the veteran's] hearing loss cannot be done 
without resort to mere speculation".

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing; the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by Dr. W.E.S., the otolaryngologist, who examined 
the veteran in August 2006.  This medical specialist had the 
opportunity to examine the veteran.  This examiner explained 
the veteran's initial symptoms and found that his currently 
diagnosed bilateral hearing loss was consistent with his 
history of noise exposure in service.  

As to the opinion of the February 2007 VA audiologist who 
diagnosed bilateral sensorineural hearing loss due either to 
acoustic trauma or presbycuses and said that an opinion as to 
the exact causative factor(s) for the veteran's hearing loss 
cannot be done without resort to mere speculation, the Board 
finds that, given Dr. W.E.S' professional expertise, his 
opinion carries more weight than that of the 2007 VA 
audiologist.  The Board finds Dr. W.E.S.' opinion more 
persuasive as to whether the veteran's currently diagnosed 
bilateral hearing loss is related to his active military 
service.  As well, the Board notes that when the veteran was 
re-examined in February 2008 by the VA audiologist who 
examined him in 2007, she again reported that hearing test 
results were consistent with the type of loss that may be 
found secondary to acoustic trauma "or" presbycuses.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  The 
veteran's service records document that he served as a flight 
traffic clerk, and had over eleven hundred logged flying 
hours in the Pacific theater of operations.  At the time of 
Dr. W.E.S.' examination, the veteran reported a history of 
significant noise exposure in service.  Dr. W.E.S., an 
otolaryngologist, concluded that, if the veteran was exposed 
to either chronic loud noise or acoustic trauma as frequently 
occurred in the military, during wartime situations, he "has 
likely been impacted adversely from such exposers".  
Accordingly, the Board finds that the veteran has established 
the existence of in-service noise exposure consistent with 
the conditions of that time.  In 2006, Dr. W.J.W. diagnosed 
the veteran with bilateral sensorineural hearing loss and 
opined that he was likely adversely impacted by exposure to 
such acoustic trauma.  Resolving the benefit of the doubt in 
the veteran's favor, and without ascribing error to the 
action of the RO, service connection is established for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.102, 3.303, 3.385.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


